NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                          JUL 23 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR ENRIQUE SILVA-PEREZ,                      No.    19-72012

                Petitioner,                      Agency No. A200-281-369

  v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

       Hector Enrique Silva-Perez, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) denial of his motion for a continuance and

determination under 8 C.F.R. § 1208.31(a) that he did not have a reasonable fear of

persecution or torture in Mexico, and is thus not entitled to relief from his

reinstated removal order. We have jurisdiction under 8 U.S.C. § 1252. We review


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a continuance and review de novo claims of

due process violations in immigration proceedings. Cruz Rendon v. Holder, 603

F.3d 1104, 1109 (9th Cir. 2010). We deny the petition for review.

      In his opening brief, Silva-Perez does not challenge the IJ’s negative

reasonable fear determination. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived).

      The IJ did not abuse her discretion in concluding that Silva-Perez failed to

show good cause for a continuance. See 8 C.F.R. § 1003.29; Ahmed v. Holder, 569

F.3d 1009, 1012 (9th Cir. 2009) (factors considered include the nature of the

evidence excluded).

      Silva-Perez’s due process claim fails because he has not established error or

prejudice from the denial of the continuance. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (a petitioner must show error and prejudice to prevail on a

due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                     19-72012